                                             Case 5:20-cv-02360-BLF Document 39 Filed 06/25/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     JUNIPER NETWORKS, INC.,                           Case No. 20-cv-02360-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANTS’
                                   9              v.                                       ADMINISTRATIVE MOTION TO
                                                                                           CHANGE TIME AND FOR RELIEF
                                  10     BRUNO ANDRADE, et al.,                            FROM INITIAL CASE
                                                                                           MANAGEMENT SCHEDULE;
                                  11                    Defendants.                        DENYING PLAINTIFFS’
                                                                                           ADMINISTRATIVE MOTION FOR
                                  12                                                       LEAVE TO FILE SUR-REPLY; AND
Northern District of California
 United States District Court




                                                                                           RESETTING INITIAL CASE
                                  13                                                       MANAGEMENT CONFERENCE
                                                                                           FROM JULY 9, 2020 TO JULY 16, 2020
                                  14
                                                                                           [Re: ECF 34, 36]
                                  15

                                  16

                                  17           This order addresses (1) Defendants’ Administrative Motion to Change Time/For Relief
                                  18   from Initial Case Management Schedule (ECF 34); (2) Plaintiffs’ Administrative Motion for
                                  19   Leave to File a Sur-Reply (ECF 36); and (3) resetting the Initial Case Management Conference to
                                  20   the date of the hearing on Defendant’s pending Motion to Dismiss for the sake of judicial
                                  21   efficiency.
                                  22    I.     DEFENDANTS’ MOTION TO CHANGE TIME/FOR RELIEF FROM SCHEDULE
                                  23           Defendants have filed an administrative motion asking the Court to defer the Initial Case
                                  24   Management Conference and all related obligations, including discovery obligations, until after
                                  25   the Court rules on Defendants’ pending Motion to Dismiss Complaint or, Alternatively, to Stay.
                                  26   Defendants contend that their motion to dismiss, which is based on lack of personal jurisdiction
                                  27   among other grounds, likely will be dispositive of the case and that they should not be required to
                                  28   expend resources on case management or discovery. Plaintiffs oppose the administrative motion,
                                             Case 5:20-cv-02360-BLF Document 39 Filed 06/25/20 Page 2 of 3




                                   1   arguing that Defendants have not shown adequate grounds for staying discovery pending decision

                                   2   on their motion to dismiss.

                                   3           “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of

                                   4   discovery when a potentially dispositive motion is pending.” Tradebay, LLC v. eBay, Inc., 278

                                   5   F.R.D. 597, 600 (D. Nev. 2011). A district court may stay discovery upon a showing of good

                                   6   cause. See Fed. R. Civ. P. 26(c)(1)(A). “Courts in this district have applied a two-pronged test to

                                   7   determine whether discovery should be stayed pending resolution of a dispositive motion.”

                                   8   Reveal Chat Holdco, LLC v. Facebook, Inc., No. 20-CV-00363-BLF, 2020 WL 2843369, at *2

                                   9   (N.D. Cal. Apr. 10, 2020) (collecting cases). “First, a pending motion must be potentially

                                  10   dispositive of the entire case, or at least dispositive on the issue at which discovery is directed.”

                                  11   Id. (quotation marks and citation omitted). “Second, the court must determine whether the

                                  12   pending motion can be decided absent additional discovery.” Id. (quotation marks and citation
Northern District of California
 United States District Court




                                  13   omitted). In applying the test, the court must take a “preliminary peek” at the merits of the

                                  14   pending motion to assess whether a stay is warranted. Tradebay, 278 F.R.D. at 602.

                                  15           “A party seeking a stay of discovery carries the heavy burden of making a ‘strong

                                  16   showing’ why discovery should be denied.” Cellwitch, Inc. v. Tile, Inc., No. 4:19-CV-01315-

                                  17   JSW, 2019 WL 5394848, at *1 (N.D. Cal. Oct. 22, 2019) (quotation marks and citation omitted).

                                  18   “The moving party must show a particular and specific need for the protective order, as opposed to

                                  19   making stereotyped or conclusory statements.” Id. (quotation marks and citation omitted). If the

                                  20   party seeking a stay of discovery fails to establish either prong of the test outlined above,

                                  21   discovery proceeds. See Reveal Chat, 2020 WL 2843369, at *2; Cellwitch, 2019 WL 5394848, at

                                  22   *1.

                                  23           Defendants have not met their heavy burden of showing that a discovery stay is warranted

                                  24   in this case. The administrative motion neither refers to the applicable two-pronged test nor

                                  25   attempts to establish that both prongs of the test are met. Defendants have not shown a particular

                                  26   or specific need for a stay of discovery, instead relying on “stereotyped or conclusory statements”

                                  27   that they should not be required to expend resources on discovery while their potentially

                                  28   dispositive motion is pending. Having taken the requisite “preliminary peek” at the merits of the
                                                                                          2
                                              Case 5:20-cv-02360-BLF Document 39 Filed 06/25/20 Page 3 of 3




                                   1   motion to dismiss, the Court concludes that it is not clear the motion is meritorious or that it would

                                   2   be case dispositive even if granted, given Plaintiffs’ request to conduct jurisdictional discovery in

                                   3   the event of dismissal.

                                   4            Accordingly, Defendants’ Administrative Motion to Change Time/For Relief from Initial

                                   5   Case Management Schedule (ECF 34) is DENIED.

                                   6    II.     PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUR-REPLY

                                   7            Plaintiffs have filed an administrative motion requesting leave to file a sur-reply to address

                                   8   what Plaintiffs contend are new arguments raised in Defendants’ reply in support of their motion

                                   9   to dismiss. Defendants oppose the administrative motion, asserting that their reply arguments

                                  10   merely respond to matters raised in Plaintiffs’ opposition to the motion to dismiss.

                                  11            The Court agrees with Defendants that the reply does not raise new arguments, but rather

                                  12   responds to matters raised in Plaintiffs’ opposition. Accordingly, leave to file a sur-reply is not
Northern District of California
 United States District Court




                                  13   warranted. The Court will, however, consider Plaintiffs’ objections to new evidence submitted

                                  14   with Defendants’ reply.

                                  15            Plaintiffs’ Administrative Motion for Leave to File a Sur-Reply (ECF 36) is DENIED.

                                  16    III.    RESCHEDULING OF INITIAL CASE MANAGEMENT CONFERENCE

                                  17            The Initial Case Management Conference currently is set on July 9, 2020, and the hearing

                                  18   on Defendants’ motion to dismiss is set one week later on July 16, 2020. For the convenience of

                                  19   the Court and the parties, and to promote judicial efficiency, the Initial Case Management

                                  20   Conference is RESET from July 9, 2020 at 11:00 a.m. to July 16, 2020 at 11:00 a.m.

                                  21

                                  22            IT IS SO ORDERED.

                                  23            This order terminates ECF 34 and 36.

                                  24

                                  25   Dated: June 25, 2020

                                  26                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  27                                                     United States District Judge
                                  28
                                                                                          3
